       Case 2:21-cv-00670-BWA-DPC Document 6 Filed 04/07/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

  ANDREW WETZEL                                                        CIVIL ACTION
  VERSUS                                                               NO. 21-670
  RANDALL SMITH                                                        SECTION “M”


                                             ORDER

       Petitioner Andrew Wetzel has applied to this Court for a writ of habeas corpus under 28

U.S.C. § 2241. In order for the Court to determine the action, if any, that shall be taken on this

application,

       IT IS ORDERED that the Clerk of Court serve, by certified mail, a copy of this application

and this Order on the Attorney General for the State of Louisiana, and the District Attorney and

Clerk of Court for St. Tammany Parish, Louisiana.

       IT IS FURTHER ORDERED that the Attorney General or the District Attorney file an

answer or response to the application, together with a legal memorandum of authorities in support

thereof within thirty (30) days of the date of the issuance of this order. The answer shall state

whether petitioner has exhausted state court and administrative remedies and assert any other

procedural and substantive defenses. In the event the state contends that it has been prejudiced in

its ability to respond by petitioner’s delay in filing or that the petition is a second or successive

petition, the answer shall set forth such contention with particularity.

       IT IS FURTHER ORDERED that the District Attorney shall file with the Court within

thirty (30) days of the date of service a certified copy of the entire state court record, including

transcripts of all proceedings held in the state courts, all documents filed in connection with any

appeal or application for other relief, including administrative relief, presented to any and all state

district or appellate courts, and copies of all state court and administrative dispositions. In the
       Case 2:21-cv-00670-BWA-DPC Document 6 Filed 04/07/21 Page 2 of 2




event the District Attorney is unable to produce any of the above documents, he shall advise this

Court in writing why he is unable to do so.

       IT IS FURTHER ORDERED that the Clerk of Court shall take necessary precautions to

insure that the state court record is not damaged or destroyed and shall, within ninety (90) days of

the finality of these proceedings, including any appellate proceedings, return the state court record

to the Clerk of Court for St. Tammany Parish, Louisiana.

       All state court documents which are to be filed pursuant to this Order should be addressed

to the Office of the Clerk, Pro Se Unit, United States District Court, 500 Poydras Street, Room C-

151, New Orleans, Louisiana, 70130.

               New Orleans, Louisiana this 7th day of April, 2021.




                                                      __________________________________
                                                      BARRY W. ASHE
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
